                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/MSM                                           271 Cadman Plaza East
F. # 2017R01548                                   Brooklyn, New York 11201



                                                  April 17, 2020

By ECF

The Honorable William F. Kuntz, II
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Vito Difalco
                     Criminal Docket No. 17-337 (S-1) (WFK)

Dear Judge Kuntz:

              The government respectfully submits this letter in connection with the
defendant Vito Difalco’s sentencing. For the reasons set forth below, the defendant should be
sentenced within the applicable Guidelines range of 37 to 46 months’ imprisonment. The
government does not object to Difalco’s request that the Court advance Difalco’s sentencing,
which is currently scheduled for September 23, 2020, to a date in the Spring of 2020.

                                      BACKGROUND

               On July 5, 2018, a grand jury returned a sealed 32-count indictment against the
defendant Vito Difalco and his codefendants. As charged in the indictment, Difalco engaged
in racketeering as an inducted member of the Colombo organized crime family of La Cosa
Nostra (the “Colombo family”), with a pattern of racketeering activity involving multiple
instances of loansharking and the operation of illegal gambling businesses within the Eastern
District of New York. On March 3, 2019, Difalco pleaded guilty to racketeering, in violation
of Title 18, United States Code, Section 1962(c).
I.     Difalco’s Association with and Membership in the Colombo Family
               The defendant Vito Difalco has long been an associate with the Colombo
family and, as noted above, is now an inducted member of the Colombo family, a violent
criminal enterprise that engages in crimes including murder, robbery, extortion and
obstruction of justice. In becoming an inducted member, Difalco swore allegiance for life to
the crime family above all else, even his own family. Significantly, during the months-long
investigation, law enforcement conducted surveillance on multiple occasions of Difalco and
other inducted members meeting with the Colombo family captain to whom they reported.
II.    The Loansharking Business
               The defendants Vito Difalco and Joseph Maratea operated a loansharking
business, as part of which they extended loans at exorbitant interest rates and under the threat
of bodily harm if interest payments were not made on a timely basis. Specifically, they
charged $15 in weekly interest payments on every $500 extended, which amounted to 3%
weekly interest payments or 156% annual interest. To ensure both that they could locate their
debtors and that their debtors understood that Difalco and Maratea knew where they resided,
they required debtors to provide copies of their driver’s licenses and their contact information.
One of those driver’s licenses was recovered during a search of Maratea’s business.
               Although both Difalco and Maratea spoke cautiously over the telephone, their
participation in the loansharking business was made clear by their telephone calls to each
other and to their debtors. For example, following a series of communications in which
Difalco and Maratea discussed collecting from one of their loanshark debtors, Difalco told
Maratea, “Alright we will take care of this tomorrow. Maybe bright and early in the morning.
When he’s comfortable,” demonstrating an intent to confront a debtor early in the morning in
order to better intimidate him. On a February 10, 2018 phone call (#2438), Difalco and the
same loanshark debtor had the following conversation:
              DIFALCO:       So this week where are we getting an income from?

              John Doe #8: Ah Tuesday.

              DIFALCO:       Okay Tuesday for sure so I got you and [John Doe #9] on
                             Tuesday. See how calm I do it now?

              John Doe #8: [U/I]

              DIFALCO:       I, I don’t get aggravated anymore cause this is how I look at it.
                             Good things happen to me when I stay calm see like I was by
                             your house the other day.

              John Doe #8: Yeah.

              DIFALCO:       Four years ago, I would have put the Benz on fire.

              John Doe #8: I know.

Significantly, John Doe #8 had a Mercedes Benz at that time and in the above call, Difalco
implicitly threatened John Doe #8 by making clear to him that he had visited John Doe #8’s
house to search for him a few days earlier (“like I was by your house the other day”) and that



                                               2
he had a past history of setting on fire the cars of those debtors who did not make timely
payments (“Four years ago, I would have put the Benz on fire.”).

              On February 13, 2018 at 12:05 p.m. (#2727), Difalco called John Doe #8, who
had not paid Difalco when Difalco expected to be paid, and they had the following
conversation:

              DIFALCO:       [John Doe #8], let’s do this, let’s do this. Okay? Let’s do this.
                             Okay, I’m gonna say this very nicely.

              John Doe #8: Oh, okay.

              DIFALCO:       I’m in a good mood, now destroyed my whole fuckin’ day.

              John Doe #8: Okay.

              DIFALCO:       I’m gonna be calm on this. Okay?

              John Doe #8: Mmm hmm.

              DIFALCO:       How much you gonna bring Thursday, first of all?

              John Doe #8: Umm, 400 [static].

              DIFALCO:       I can’t hear ya.

              John Doe #8: [UI static].

              DIFALCO:       I can’t hear ya. You’re breakin’ up. Say that slowly.

              John Doe #8: [UI static] three [UI static].

              DIFALCO:       See, that’s no good. ‘Cause you’re goin’ backwards. Watch.
                             You skipped for three, you give me three, you’re not
                             accomplishin’ nothin’. This is what you do Thursday, and I’m
                             gonna be in a good mood. Ready? Thursday, you bring a nickel.

              John Doe #8: Okay.

              DIFALCO:       Nothin’ less than that. A nickel.

              John Doe #8: Okay.

              DIFALCO:       Because what you’re doin’ is rope-a-dope and I’m gonna get
                             aggravated. But, I’m not gonna get aggravated on the phone.
                             Now Thursday.



                                                3
              John Doe #8: Okay.

Again, Difalco implicitly threatened John Doe #8 that although he was not going to make an
explicit threat over the phone, likely because he was aware that his phone could be intercepted
by law enforcement (“But, I’m not gonna get aggravated on the phone”), he would get
“aggravated” in person if John Doe #8 did not make a timely payment.

               On April 12, 2018 at 1:44 p.m. (#12239), Maratea called Difalco and expressed
his dismay at a debtor who was not answering his repeated calls:

              DIFALCO:       I’m going to go home in the late afternoon and shower, and then
                             tonight we’ll take care of everything. We’ll go get, whatever, but
                             call that idiot in Staten Island.

              MARATEA: He isn’t answering, that motherfucker. He hasn’t been
                       answering.

              DIFALCO:       Well, we’ll call from a strange number.

              A week later, on April 19, 2018 at 7:44 p.m. (#13613), after several additional
communications over several days about John Doe #8’s missed payments, Difalco called
Maratea and the two had the following exchange:

              DIFALCO:       Alright stretch out, ‘cause we are going to take a ride in a little
                             while. [John Doe #9] just called, he’ll be around tomorrow,
                             Saturday, he starts work Monday. I’ll tell you what I spoke to
                             him about when I see you.

              MARATEA: Alright.

              DIFALCO:       I’ll be here, then we’ll take a ride up there.

              MARATEA: Where by [John Doe #8]?

              DIFALCO:       Yeah, we’ll go by [John Doe #8].

              MARATEA: Did you call him?

              DIFALCO:       I called him, he didn’t pick up. I figure I’ll ring the bell and flood
                             the house.

              MARATEA: Alright let’s go there.

In that call, it appears that Difalco and Maratea were planning to go to the residence of John
Doe #8 and make their presence - and more significantly their intention to keep harassing
John Doe #8 until he paid them – known by ringing his doorbell and “flood[ing]” the


                                                4
building. A xeroxed copy of the driver’s license of John Doe #8 was found during a search of
Maratea’s business, suggesting Maratea and Difalco had recently used it to track down John
Doe #8’s residence.

               On Saturday, April 21, 2018 at 9:42 p.m. (#13829), Difalco called another
individual and said, “Shut up let me talk to you, you know how mad against the whole world.
[U/I] You know who else? You know I’m gonna rip their fucking heart out between this kid
Carlos and this other jerk off that lives what’s this other kid’s name [John Doe #8], this
fucking fraud.” On April 25, 2018 at 7:48 a.m. (#14508), Difalco called [John Doe #8] and
left a message, “[Nickname for John Doe #8], scum bag. You’re gonna make it so I make
your uncle Dominic hate you. ‘Cause your just a fuckin’ lice. Then I’m gonna grab this kid
fuckin’ Peter. He brought me to you, and I’m gonna make him punish you while I’m
punishing you.”

III.   The Gambling Business

             The defendant also earned illegal proceeds through his gambling business,
which included sports-betting, video gambling machines and Super Bowl and March Madness
pools.

                                         DISCUSSION

               The government respectfully submits that, in this case, a sentence within the
Guidelines range is appropriate in light of all relevant factors, including the nature and
characteristics of the offense, the history and characteristics of the defendant, and the need for
the sentence to reflect the seriousness of the offense, to promote respect for the law, to
provide just punishment, to afford adequate deterrence and to protect the public.

I.     Legal Standard

              The Sentencing Guidelines are advisory, not mandatory. United States v.
Booker, 543 U.S. 220, 258-60 (2005). However, the Supreme Court held in Booker that
sentencing courts must consider the Guidelines in formulating an appropriate sentence. Id. In
Gall v. United States, 552 U.S. 38 (2007), the Supreme Court set forth the procedure for
sentencing courts to follow in light of Booker:

               [A] district court should begin all sentencing proceedings by
               correctly calculating the applicable Guidelines range. As a
               matter of administration and to secure nationwide consistency,
               the Guidelines should be the starting point and the initial
               benchmark.

Gall, 552 U.S. at 49 (citation omitted). Next, a district court should “consider all of the
§ 3553(a) factors to determine whether they support the sentence requested by a party. In so
doing, [a district court] may not presume that the Guidelines range is reasonable. [A district


                                                5
court] must make an individualized assessment based on the facts presented.” Id. at 49-50
(citation and footnote omitted).

II.    Guidelines Calculation
             On March 3, 2019, the defendant pleaded guilty to racketeering. The
government respectfully submits that the following Guidelines calculation applies.1
       R.A. 12: Extortionate Collection of Credit Conspiracy – John Doe #8

               Base Offense Level (§2E2.1(a))                                                20

       R.A. 13: Extortionate Collection of Credit Conspiracy – John Doe #9

               Base Offense Level (§2E2.1(a))                                                20

       R.A. 4: Extortionate Extension of Credit Conspiracy

               Base Offense Level (§2E2.1(a))                                                20

       R.A. 10: Extortionate Collection of Credit Conspiracy – John Doe #6

               Base Offense Level (§2E2.1(a))                                                20

       R.A. 11: Extortionate Collection of Credit Conspiracy – John Doe #7

               Base Offense Level (§2E2.1(a))                                                20

       R.A. 14: Extortionate Collection of Credit Conspiracy – John Doe #10

               Base Offense Level (§2E2.1(a))                                                20

       R.A. 15: Extortionate Collection of Credit Conspiracy – John Doe #11

               Base Offense Level (§2E2.1(a))                                                20

       R.A. 16: Extortionate Collection of Credit Conspiracy – John Doe #12

               Base Offense Level (§2E2.1(a))                                                20




       1
               In his plea agreement with the government, the defendant stipulated to this
calculation.


                                                6
      R.A. 17: Extortionate Collection of Credit Conspiracy – John Doe #13

             Base Offense Level (§2E2.1(a))                                       20

      R.A. 18: Operation of Illegal Gambling Business – Sports-Betting

             Base Offense Level (§2E3.1(a)(2)(A))                                 12

      R.A. 19: Operation of Illegal Gambling Business – Super Bowl Pool

             Base Offense Level (§2E3.1(a)(2)(A))                                 12

      R.A. 20: Operation of Illegal Gambling Business – Video Gambling Machines

             Base Offense Level (§2E3.1(a)(2)(A))                                 12

      R.A. 21: Operation of Illegal Gambling Business – March Madness Pool

             Base Offense Level (§2E3.1(a)(2)(A))                                 12

Multiple Racketeering Act Analysis (§ 3D1.4)

             Highest Adjusted Offense Level                                       20

                      Units:

                           Racketeering Act 12 (§ 3D1.4(a))         1

                           Racketeering Act 13 (§ 3D1.4(a))         1

                           Racketeering Act 4 (§ 3D1.4(a))          1

                           Racketeering Act 10 (§ 3D1.4(a))         1

                           Racketeering Act 11 (§ 3D1.4(a))         1

                           Racketeering Act 14 (§ 3D1.4(a))         1

                           Racketeering Act 15 (§ 3D1.4(a))         1

                           Racketeering Act 16 (§ 3D1.4(a))         1

                           Racketeering Act 17 (§ 3D1.4(a))         1

                           Racketeering Act 18 (§ 3D1.4(b))         ½


                                               7
                             Racketeering Act 19 (§ 3D1.4(b))             ½

                             Racketeering Act 20 (§ 3D1.4(b))             ½

                             Racketeering Act 21 (§ 3D1.4(b))             ½

                        Total Units                                       11

                        Levels Added (§ 3D1.4):                                               +5

              Less:     Acceptance of Responsibility (§3E1.1)                                 -3
              Less:     Global resolution (§5K2.0)                                            -1

              Total:                                                                          21
An adjusted offense level of 21, with a Criminal History Category of I, carries a range of
imprisonment of 37 months to 46 months.

III.   A Sentence Within the Applicable Guidelines Range Is Appropriate In This Case

              Based on the factors set forth in 18 U.S.C. § 3553(a), a sentence within the
applicable guidelines range is appropriate in this case, and a more lenient sentence is not
warranted.

       A.     The Nature and Circumstances of the Offense and The Defendant’s History and
              Characteristics

               The nature and circumstances of the offense and the defendant’s history and
characteristics warrant a sentence within the applicable guidelines range. The defendant has
been convicted of racketeering, including, as racketeering acts, extortionate collections of
extensions of credit, in connection with the Colombo family. This is a serious crime that
warrants a serious punishment.

               The defendant and his criminal partners operated a lucrative loansharking
business, as part of which they intimidated multiple victims over a period of more than a year.
Significantly, the loansharking business was supported by the Colombo family, a dangerous
criminal enterprise that uses violence, including murder, to further its interests, and the
defendant’s criminal membership in the Colombo family reflects his commitment to its
violent goals and enabled him to commit the racketeering acts to which he admitted. For
example, when a loanshark customer failed to timely make a payment, the violent reputation
of the defendant and the Colombo family to which the defendant has sworn his loyalty,
enabled the defendant to obtain payment by extortion, that is, through the credible threat of
violence. Like many involved in La Cosa Nostra, Difalco used a legitimate business – a bar
called Tryst, which Difalco operated – to facilitate his criminal activity and limit detection by
law enforcement. Specifically, he used the bar to attract new loansharking customers and


                                                8
used his employees to collect loansharking payments. He also used the bar to operate and
promote his illegal gambling businesses.

               Difalco’s history and characteristics also favor a sentence within the guidelines
range. The defendant has been an associate and then member of the Colombo family for
many years, demonstrating that – notwithstanding his lack of a criminal history – the
defendant has made a lifelong commitment to a life of crime. In addition to the serious
crimes to which Difalco pleaded guilty, Difalco also made clear that he himself was willing to
engage in violence in other regards as well. Upon learning that a friend of his daughter’s had
crashed his car, Difalco calmly told a family member (#12160), “I am going to explode and
go to this kid’s house. And they’ll regret. And I’m not threatening you but they’ll regret the
day I ring the bell today. … But I’m going to tell you something: I’ll sever this kid’s head,
his father’s head.” In other calls (#12172 and #12213), Difalco ranted to his daughter that he
was going to Staten Island to find his daughter’s friend who had crashed his car and was
going to “traumatize” the friend’s parents and that he was going to “bust [the friend’s] fucking
skull.” Difalco then called directory assistance (#12216) to obtain a telephone number for the
friend, but was not successful.

       B.     Reflecting the Seriousness of the Offenses, Promoting Respect for the Law
              and Providing Just Punishment

               A sentence within the applicable guidelines range is also necessary to reflect
the seriousness of the offense, promote respect for the law and provide just punishment. 18
U.S.C. § 3553(a)(2)(A). As noted above, the defendant’s offenses are serious crimes and
merit a serious punishment.

       C.     Affording Deterrence and Protecting the Public

                Finally, the sentence must afford adequate deterrence to criminal conduct and
protect the public from further crimes of the defendant. 18 U.S.C. § 3553(a)(2)(B) and (C).
“Under section 3553(a)(2)(B), there are two major considerations: specific and general
deterrence.” United States v. Davis, No. 08-CR-332 (JBW), 2010 WL 1221709, at *2
(E.D.N.Y. March 29, 2010). A sentence within the applicable guidelines range is warranted
in light of both of these considerations.




                                               9
                                       CONCLUSION

              In this case, given all of the facts and circumstance discussed above, a sentence
of imprisonment within the applicable guidelines range is warranted, and a lesser sentence
would not satisfy the statutory purposes of sentencing.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:      /s/
                                                   Elizabeth Geddes
                                                   Mathew Miller
                                                   Assistant U.S. Attorneys


cc:    Clerk of Court (WFK) (by ECF)
       Vincent Martinelli, Esq. (by ECF)




                                              10
